Citation Nr: 0931513	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  03-15 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an unspecified 
joint disorder.

2.  Entitlement to service connection for myasthenia gravis.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability, 
to include whether service connection can be granted.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin condition, 
to include whether service connection can be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In September 2003, the Veteran was afforded a video-
conference hearing before the undersigned.  A transcript of 
the hearing is of record.  

In June 2003 and October 2005, the Board remanded the present 
matter for additional development and due process concerns.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).

Originally, the issue of service connection for posttraumatic 
stress disorder was on appeal.  In an April 2009 decision, 
subsequent to the October 2005 Board remand, the claim was 
granted.  Therefore, that issue is no longer on appeal.

The claim for service connection for a skin condition was 
previously denied by the RO in July 2001.  Although the RO 
apparently reopened this claim in the December 2002 rating 
decision, the Board must independently consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The issues of service connection for a back disability and 
skin condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unspecified joint disorder did not have its onset 
during active service or result from disease or injury in 
service.

2.  Myasthenia gravis did not have its onset during active 
service or result from disease or injury in service.

3.  In August 2000, the RO denied the Veteran's application 
to reopen the claim for service connection for a back 
disability.  The Veteran did not appeal.  

4.  Evidence relevant to the claim for service connection for 
a back disability received since the August 2000 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim; it is not cumulative or redundant of the evidence 
previously considered and it raises a reasonable possibility 
of substantiating the claim.

5.  In July 2001, the RO denied the Veteran's claim of 
service connection for a skin condition.  The Veteran did not 
appeal.  

6.  Evidence relevant to the claim for service connection for 
a skin condition received since the July 2001 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim; it is not cumulative or redundant of the evidence 
previously considered and it raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an 
unspecified joint disorder have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2008).

2.  The criteria for entitlement to service connection for 
myasthenia gravis have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  The August 2000 RO decision denying the Veteran's 
application to reopen the claim for service connection for a 
back disability is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

4.  The evidence relevant to the claim for service connection 
for a back disability received since the RO's final decision 
is new and material; thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  The July 2001 RO decision denying the Veteran's 
application to reopen the claim for service connection for a 
skin condition is final.  38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2008).

6.  The evidence relevant to the claim for service connection 
for a skin condition received since the RO's final decision 
is new and material; thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran's initial claim was for an eye disability, but 
the RO recharacterized the claim as myasthenia gravis as the 
medical evidence of record showed was that the cause of the 
Veteran's vision problems.  In addition, the medical evidence 
of record does not demonstrate that the Veteran has a joint 
disability.  He was, however, diagnosed as having 
demyelinating neuropathy, which caused left side weakness of 
the upper and lower extremities.  Therefore, the Board will 
address whether the Veteran's diagnosed demyelinating 
neuropathy is related to service.

As shown above, post-service medical treatment records show 
that the Veteran has been diagnosed as having demyelinating 
neuropathy and ocular myasthenia gravis.  Therefore, the 
first requirement for service connection for these claims, 
the existence of a current disability, is met.  See Hickson, 
12 Vet. App. at 253.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for an 
unspecified joint disorder and myasthenia gravis.  

The service treatment records are negative for any complaints 
or findings of symptoms relating to demyelinating neuropathy 
or ocular myasthenia gravis.  

Post-service private and VA treatment records show that the 
Veteran was first treated for dizziness and double vision in 
July 2001 and left hemiparesis in September 2001.  The 
Veteran was diagnosed as having diplopia in October 2001, 
demyelinating neuropathy in November 2001 and myasthenia 
gravis in February 2002.  A March 2003 private treatment 
record reported that left side weakness and diplopia seemed 
to start in September 2001.  There is no indication that the 
Veteran received prior treatment for these conditions.  The 
long time lapse between service and any documented evidence 
of treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In addition, there is no competent medical evidence of record 
showing that the Veteran's demyelinating neuropathy and 
ocular myasthenia gravis had their onset during active 
service or are related to any in-service disease or injury.  
The record is completely silent for competent medical 
evidence indicating a link between these conditions and 
service.  

In correspondence of record, the Veteran contends that his 
claimed joint condition was caused by exposure to Agent 
Orange in Vietnam.  A veteran is entitled to a presumption of 
service connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  38 C.F.R. § 3.309(e).  Regulations pertaining to 
Agent Orange exposure have expanded to include all herbicides 
used in Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 U.S.C. § 
1116(f); 38 C.F.R. § 3.313a.  Under the authority granted by 
the Agent Orange Act of 1991, the Secretary of VA 
specifically determines, based on reports of the National 
Academy of Sciences (NAS) and other medical and scientific 
studies, diseases that may be presumed to have been caused by 
exposure to herbicidal agents.  The diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents consist of chloracne or other 
acneform diseases consistent with chloracne, Type II 
diabetes, Hodgkin's disease, chronic lymphatic leukemia, 
multiple myeloma, non- Hodgkin's disease, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, cancer of the lung, bronchus, larynx or trachea, and 
soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma or mesothelioma.  38 C.F.R. § 3.309(e).

Although the Veteran did serve in Vietnam, and is therefore 
presumed to have been exposed to Agent Orange, the Veteran's 
diagnosed demyelinating neuropathy is not a presumptive 
disability based on exposure to Agent Orange.  The Secretary 
of the Department of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  
Furthermore, there is no competent medical evidence of record 
showing that Agent Orange caused the Veteran's demyelinating 
neuropathy.  Thus, service connection, as evaluated under the 
regulations governing presumptive service connection based on 
exposure to Agent Orange, is not warranted.

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain competent medical evidence linking the Veteran's 
current demyelinating neuropathy and ocular myasthenia gravis 
to service, and the medical evidence of record does not 
otherwise demonstrate they are related to service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and they must be denied.

II.  New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Back disability

In August 2000, the RO denied the Veteran's application to 
reopen the claim for service connection for a back disability 
as new and material evidence was not submitted.  At that 
time, the record did not contain evidence of inservice 
treatment for the back or a post-service diagnosis of a back 
condition.  The Veteran did not appeal.  Thus, this decision 
is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  He 
filed a claim to reopen in October 2002.  

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
Veteran's claims for service connection as it is "new" 
within the meaning of 38 C.F.R. § 3.156.  This evidence 
includes copies of service treatment records showing that the 
Veteran was treated in February 1973 for low back pain that 
he had for one year, VA and private post-service treatment 
records showing that the Veteran received treatment for back 
pain and a March 2003 private physical examination that 
showed tenderness and muscle spasm over the right and left 
paraspinal muscles throughout the thoracic and upper lumbar 
spine.  The new evidence of record also contains the 
Veteran's testimony at a September 2003 hearing during which 
he described how he injured his back while serving in 
Vietnam.  The Board further finds that this evidence is 
material as it raises a reasonable possibility of 
substantiating the claim since it demonstrates that the 
Veteran received treatment for his back in service and post-
service treatment records show treatment for a current back 
condition.  As new and material evidence has been presented, 
the claim for a back disability is reopened.

B.  Skin condition

In July 2001, the RO denied the Veteran's application to 
reopen the claim for service connection for a skin condition 
as new and material evidence was not submitted.  The claim 
has previously been denied because there was no evidence of 
treatment for jungle rot or dermatophytosis in service and no 
current medical evidence that the Veteran was diagnosed with 
any of these conditions.  The Veteran did not appeal.  Thus, 
this decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  He filed a claim to reopen in October 2002.  

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
Veteran's claims for service connection as it is "new" 
within the meaning of 38 C.F.R. § 3.156.  This evidence 
includes copies of service treatment records showing that the 
Veteran was treated several times during service for a skin 
rash diagnosed as pityriasis rosea and possible 
neurodermatitis and VA and private post-service treatment 
records that show that the Veteran has received treatment for 
itchiness and rash break-outs and had been diagnosed as 
having dermatitis.  The new evidence of record also contains 
the Veteran's testimony at a September 2003 hearing during 
which he stated that he continually had rash break-outs since 
service in Vietnam.  The Board further finds that this 
evidence is material as it raises a reasonable possibility of 
substantiating the claim since it demonstrates that the 
Veteran received treatment for a skin condition in service 
and has been diagnosed with a skin condition following 
service.  As new and material evidence has been presented, 
the claim for a skin condition is reopened.

Notice and Assistance

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claims for service connection for a back disability and a 
skin condition, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in October 2002 and May 2006 and the 
claims were readjudicated in an April 2009 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence and afforded the appellant 
the opportunity to give testimony before the Board.  In this 
case, VA need not obtain an examination as the evidentiary 
record does not show that the Veteran's current unspecified 
joint disorder and myasthenia may be associated with an 
established event, injury, or disease in service; or 
otherwise associated with military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  There is no evidence that 
the claimed conditions had their onset during service and no 
competent medical evidence indicating a link between the 
claimed conditions and service.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for an unspecified joint disorder is 
denied.

Service connection for myasthenia gravis is denied.

New and material evidence having been received, the claim for 
service connection for a back disability is reopened; the 
appeal is granted to this extent only.

New and material evidence having been received, the claim for 
service connection for a skin condition is reopened; the 
appeal is granted to this extent only.


REMAND

Service treatment records show that the Veteran was treated 
in February 1973 for low back pain that he had for one year.  
On entrance, the Veteran reported having back trouble prior 
to service that "cleared up."  No defects or diagnoses were 
noted.  Following service, the Veteran received VA and 
private treatment for back pain and a March 2003 private 
physical examination showed tenderness and muscle spasm over 
the right and left paraspinal muscles throughout the thoracic 
and upper lumbar spine.  During the September 2003 hearing, 
the Veteran stated that he injured his back during service in 
Vietnam when he slipped while carrying a M-16 with seven or 
eight bandolier across his shoulders.  The Veteran also 
reported having a post-service back sprain around 1974 or 
1975.  In light of the Veteran's history of back injuries, a 
remand is necessary to determine the cause of the Veteran's 
current back condition.  Such an opinion is necessary for a 
determination on the merits of the claim.  See 38 C.F.R. § 
3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Service treatment records show that the Veteran was treated 
for a skin rash in April 1971 and June 1972 and was diagnosed 
as having pityriasis rosea and possible neurodermatitis in 
December 1971.  Following service, the Veteran was diagnosed 
in January 1991 with dermatitis during private treatment for 
a rash.  During the September 2003 hearing, the Veteran 
stated that his skin condition first began in Vietnam with 
itching that felt like fire burning that would breakout into 
a sore.  He described how he continued to have the same 
symptoms following separation.  On remand, the Veteran should 
be afforded a VA examination to obtain a medical opinion as 
to whether his any current skin condition is related to 
service, including whether it was caused by exposure to Agent 
Orange.  Such an opinion is necessary for a determination on 
the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 
U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of a back 
disability.  The claims file must be made 
available to the examiner for review prior to 
the examination.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that the 
Veteran's current back disability had its 
onset during active service or are related to 
any in-service disease or injury.  The 
examiner should specifically comment on the 
effect of the injuries sustained by the 
Veteran before and after service. 


A detailed rationale for any opinion 
expressed should be provided.

2.  Schedule the Veteran for a VA 
examination to determine the current 
nature and likely etiology of the 
Veteran's skin condition.  The claims 
file must be made available to the 
examiner for review prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.

Based on the examination and review of 
the record, the examiner is requested to 
provide an opinion as to the diagnosis, 
date of onset, and etiology of any skin 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current skin 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including from 
herbicide exposure or other toxins.

A detailed rationale for any opinion 
expressed should be provided.

3.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims on appeal remains adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


